         Case 1:20-cr-10128-MLW Document 97 Filed 12/01/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )              Criminal No. 20-10128-MLW
                                    )
KEENAM “KASON” PARK,                )
                                    )
            Defendant               )
____________________________________)

        GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       In accordance with the Court’s order of November 3, 2020 (Dkt. No. 87), the government

respectfully submits this supplemental memorandum in connection with the sentencing of

defendant Keenam Park. The government does not have any objections to the amended

Presentence Report issued on November 23, 2020. The government believes that the defendant’s

conviction in South Korea underscores the appropriateness of the recommendation made in the

government’s initial sentencing memorandum for the reasons set forth therein.



                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney


                                            By:    /s/ Leslie A. Wright
                                                   LESLIE A. WRIGHT
                                                   Assistant United States Attorney

Date: December 1, 2020
         Case 1:20-cr-10128-MLW Document 97 Filed 12/01/20 Page 2 of 2




                                      Certificate of Service
       I hereby certify that this document filed through the ECF system on December 1, 2020 will
be sent electronically to the registered participants identified on the Notice of Electronic Filing
(NEF).

                                             By:     /s/ Leslie A. Wright
                                                     LESLIE A. WRIGHT
                                                     Assistant United States Attorney




                                                2
